Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 May 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir, 
                            Philadelphia May 21st. 1807
                        
                        In arranging the papers which I brought with me from Washington, I have had the mortification to find the
                            enclosed letter, written immediately before my departure from the city, and intended to have been forwarded by the post of
                            that evening, but which it appears, in the hurry of packing up has slipped into my paper case. I still beg the favor of
                            you to read it, as it contains my reasons for the measures I took previous to my departure, and will explain the manner in
                            which I hoped to accomplish your objects, as respects the arrangements of the ground around the president’s house.—
                        On the 16th. currt. your letter d. Monticello April 22d. reached me here, being forwarded by Mr. Lenthall.
                            Hoping to be at Washington as soon at least as your return I did not immediately answer it. But I am now waiting from day
                            to day for the arrival of one of the Georgetown packets, in order to put my things on board previous to my removal.
                            Ellwood has been expected daily for more than a week, but is not arrived. As soon as he comes, I shall set off being in
                            every respect ready.—
                        In regard to the plaistering I had already ordered the plaisterers to desist from finishing the great hall
                            untill the arrival of the Glass.—I have the pleasure to inform you, that it may now be expected in three weeks time. I
                            have heard that it is packed & would be shipped by the first Vessel.—It ought to be here the first week in June.—
                        I am very sensible of the honor you do me in discussing with me the merits of the detail of the public
                            buildings.—I know well that to you it is my duty to obey implicitly, or to resign my office: to myself, it is my duty to
                            maintain myself in a situation in which I can provide for my family by all honorable means; & if in any instance my duty
                            to You obliged me to act contrary to my judgment; I might fairly & honestly say with Shakspeare’s apothecary “My
                            poverty, not my will, consents.”—Such excuse however I have never wanted,—for altho’ in respect to the pannel lights I am
                            acting diametrically contrary to my judgment,—no mercenary motive whatever has kept me at my post,—but considerations very
                            superior to money;—the attachment arising from gratitude, & the highest esteem.—At the same time I candidly confess that
                            the question has often suggested itself to my mind,—What shall I do, when the condensed vapor of the hall showers down
                            upon the heads of the members from 100 skylights, as it now does from the skylight of our new Anatomical Hall,—as it did
                            from the six skylights of the Round house, as it did from the Lanthorn of the Pennsylvania bank and as it does from that
                            of our University?—An event which I believe to be as certain as that cold Air & cold Glass will condense warm vapor.
                            This question I have asked myself daily for many months past.—I shall certainly not cut my throat as the Engineer of
                            Staines bridge did,—when the Butment failed & his beautiful bridge fell, because the Commissioners had ordered him to
                            proceed contrary to his judgment.—But I dare not think long enough on the subject to frame an answer to my own mind, but
                            go blindly on, hoping that,—“fata viam invenient.”—
                        In respect to the general subject of cupolas, I do not think that they are always,—nor even often ornamental.–My principles of good taste are rigid In Grecian architecture, I am a bigotted Greek, to the condemnation of the roman
                            architecture of Balbec Palmyra, Spalatro, and of all the buildings erected subsequent to Hadrian’s reign. The immense
                            Size, the bold plans &   arrangements of the buildings of the Romans down almost to Constatine’s Arch, plundered from the
                            triumphal arches of former Emperors, I admire however with enthusiasm, but think their decorations & details absurd
                            beyond tolerance, from the reign of Severus downwards.—Wherever therefore the Grecian style can be copied without
                            impropriety I love to be a mere, I would say a slavish copyist, but the forms & the distribution of the Roman & Greek
                            buildings which remain, are in general inapplicable to the objects & uses of our public buildings. Our religion requires
                            churches wholly different from their temples; our government, our legislative assemblies, & our courts of Justice
                            buildings of entirely different principles from their basilica’s; & our amusements could not possibly be performed in
                            their Theatres or amphitheatres. But that which principally demands a variation in our buildings from those of the
                            ancients is the difference of our climate.—To adhere to the subject of cupolas, altho’ the want of a belfry which is an
                            Eastern accession to our religious buildings,—rendered them a necessary appendage to the church,—yet I cannot admit that
                            because the Greeks & Romans did not place elevated cupolas upon their temples,—they may not,—where necessary,—be
                            rendered also beautiful. The lanthern of Demosthenes than which nothing of the kind can be more beautiful, would not be
                            the less beautiful if mounted upon a magnificent Mass of architecture harmonizing with it in character & style. The
                            question would be as to its real or apparent utility in the place in which it appeared: for nothing in the eye of good
                            taste (which ought never to be at warfare with good sense) can be beautiful which appears useless or unmeaning.—
                        If our climate were such as to admit of our doing legislative business in the open air,—that is, under the
                            light of an open orifice in the crown of a dome, as at the pantheon,—I would never put a cupola on any spherical dome. It
                            is not the ornament,—it is the use that I want.—
                        If you will be pleased to refer to Degodetz you would see that there is a rim projecting above the arch of the
                            Pantheon at the opening.—This rim, in the dome projected for the centre piece of the Capitol is raised by me into a low
                            pedestal for the purpose of covering a Skylight which could there be admitted, altho’ I think it inadmissible in a room of
                            business. But I should prefer the hemisphere I confess.—As to the members of congress, with the utmost respect for the
                            Legislature, I should scarcely consult, but rather dictate in matters of taste.
                        I beg pardon for this trespass on your time. You have spoiled me, by former indulgence in hearing my
                            opinions expressed with candor. A few days will give me the pleasure of personally assuring you of the profound respect of
                            Yrs. Faithfully
                        
                            B H Latrobe
                            
                        
                    